Citation Nr: 0120539	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-04 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from November 1951 to June 1955.  He died in 
October 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO denied service connection for 
the cause of the veteran's death and basic eligibility to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  The appellant timely filed a notice 
of disagreement with both issues and a statement of the case 
was issued.  A hearing was held before a hearing officer at 
the RO in September 1999, at which time the appellant raised 
the issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318(b).  Although a supplemental statement of 
the case (SSOC) dated January 13, 2000, listed the issues as 
only service connection for cause of death and eligibility 
for Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, it also addressed and denied 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318.

Another hearing was held in April 2001 in Washington, D.C., 
before the undersigned Board Member.  The appellant's 
representative made it clear that the appellant was not 
contending that the veteran's death was service connected.  
Accordingly, the Board finds that the appellant has withdrawn 
her claim for entitlement to service connection for the cause 
of the veteran's death.  See 38 C.F.R. § 20.204 (2000).

REMAND

Upon review of the evidentiary record, the Board finds that a 
remand for further development and due process is necessary.  
The appellant filed her claim in October 1998.  In rating 
decision of March 1999, the claims were denied and she filed 
a notice of disagreement later that month.  A statement of 
the case was issued in April 1999 and the appellant filed a 
substantive appeal (VA Form 9) in May 1999.  During the 
pendency of this appeal there have been changes in both the 
pertinent law and regulations, neither of which the RO has 
had an opportunity to consider.

Effective January 21, 2000, VA promulgated changes to 
38 C.F.R. § 3.22 concerning DIC benefits for survivors of 
certain veterans.  See 65 Fed. Reg. 3388 (2000).  The 
amendments clarify the meaning of "entitled to receive" for 
purposes of that section.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Generally, where the law or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, such amendments may not 
be applied prior to the stated effective date.  See generally 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461 
(1997); VAOPGCPREC 3-2000.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO must consider both the former 
and the current provisions of 38 C.F.R. 
§ 3.22, and the applicable caselaw, to 
include Marso v. West, 13 Vet. App. 260 
(1999).

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


